Citation Nr: 1331739	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  92-13 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to additional vocational rehabilitation training under Chapter 31, Title 38, United States Code, for the pursuit of a Bachelor's degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1985. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 1992 decision by the RO in Baltimore, Maryland.  A personal hearing was held before the undersigned Acting Veterans Law Judge in March 2009. 

The Board issued a decision denying this appeal in May 2009.  In January 2013, the United States Court of Appeals for Veterans Claims (Court) vacated that decision.  

The issues of entitlement to service connection for thyroid cancer and entitlement to service connection for degenerative disc disease of the low back have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO issued VCAA notice in February 2013, but it does not appear that a rating decision has been issued.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran sought, and received, vocational rehabilitation services.  The basic period of eligibility for vocational rehabilitation benefits is 12 years beginning from the date of the Veteran's discharge from service. The 12-year period does not begin to run until the Veteran establishes a compensable service-connected disability required for purposes of establishing basic entitlement to benefits under 38 C.F.R. § 21.40, 21.41, 21.42(a); 38 U.S.C.A. § 3103.  Consequently, his vocational rehabilitation eligibility period expired on January 13, 1999.  

In this case, the Veteran sought to have his period of eligibility extended.  In this regard, the period may be extended for a Veteran with a "serious employment handicap" if (1) the Veteran "had not previously been rehabilitated to the point of employability," or (2) the Veteran had been rehabilitated to the point of employability but additional services are necessary because of a worsening of the Veteran's service connected disabilities, or (3) "an extension of the period of eligibility of such Veteran is necessary to accomplish the purposes of a rehabilitation program for such Veteran."  See 38 U.S.C. § 3103(c)(1)-(3).  

In its May 2009 denial of the Veteran's claim, the Board found that extension of vocational rehabilitation services was not warranted, in part because the Veteran's counseling psychologist repeatedly determined that the Veteran did not have a serious employment handicap and that he was considered rehabilitated on July 21, 1991.

The CAVC vacated the Board's decision because it relied on a finding that the Veteran did not have a "serious employment handicap" that was made in 1991, several years before the Veteran's service-connected disabilities worsened to the point of him demanding a 60 percent rating.  Specifically, a January 1994 RO rating decision granted service connection for acne and for residuals of a laceration of right forearm, and awarded ratings of 30 percent and 0 percent respectively.  Consequently, the counseling psychologist who determined that the veteran was rehabilitated in 1991 was unable to take into consideration the additional disabilities that became service connected by way of the January 1994 rating decision.

The CAVC also found that the Board failed to explain its reliance on the RO's finding that the Veteran had been rehabilitated on July 21, 1991.  The CAVC noted that pursuant to 38 C.F.R. § 21.283, a Veteran will be considered "rehabilitated" if the Veteran is employed for at least 60 continuous days or is pursuing additional education or training.  The CAVC found that there was no evidence of record that the Veteran had been employed for 60 days at the time of the decision as to rehabilitation.  Likewise, the CAVC found that although the Veteran expressed a desire to further his education to obtain a bachelor's degree, there was no evidence that he was actually pursuing additional education.  

Given the CAVC's findings, a new VA examination is warranted to determine whether or not the Veteran has a serious employment handicap and whether he has been rehabilitated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA examination by a vocational rehabilitation counseling psychologist for the purpose of determining whether the Veteran's service connected disabilities constitute a "serious employment handicap" and whether he has been vocationally "rehabilitated."  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records, the medical history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

(a)  Whether the Veteran's service connected disabilities (acne with severe facial scarring, rated 30 percent disabling; seronegative spondyloarthropathy, rated 20 percent disabling; hypertension, rated 10 percent disabling; multiple sebaceous cysts of scalp, rated 10 percent disabling; and residuals of laceration of right forearm, rated 0 percent disabling) constitute, either individually or collectively, a serious employment handicap,

(b)  Whether the Veteran has been vocationally "rehabilitated."  The examiner should comment on whether the Veteran has been employed for at least 60 continuous days or is pursuing additional education or training.

For each opinion, the examiner must provide a clear rationale.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.
  
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



